DATED MARCH 19, 2008 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-124310 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 5.45% NOTES DUE 2018 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 5.45% Notes Due 2018 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-124310 Trade Date: March 19, 2008 Settlement Date (Original Issue date): March 27, 2008 Maturity Date: April 15, 2018 Principal Amount: $750,000,000 Price to Public (Issue Price): 99.751% All-in-price: 99.276% Pricing Benchmark: UST 3.50% Notes due February 2018 UST Spot (Yield): 3.432% Spread to Benchmark: + 205 basis points Yield to Maturity: 5.482% Net Proceeds to Issuer: $744,570,000 Coupon: 5.450% Interest Payment Dates: Interest will be paid semi-annually on the 15th of each April and October of each year, commencing October 15, 2008 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter Joint Lead Manager & Bookrunner: J.P. Morgan Securities Inc. (Billing and Delivering - 28.34%) Barclays Capital Inc. (28.33%) Joint Lead Manager: Citigroup Global Markets Inc. (28.33%) Co-Manager: Merrill Lynch, Pierce, Fenner & Smith (7.5%) TD Securities (USA) LLC (7.5%) CUSIP: 14912L3U3 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling J.P. Morgan Securities Inc. collect at 1-212-834-4533 or by calling Barclays Capital Inc. at 888-227-2775, ext 2663 or Citigroup Global Markets Inc. at 877-858-5407.
